COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00276-CR


RUBEN D. MARQUEZ                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1357251R

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Ruben D. Marquez attempts to appeal from his conviction for the

third-degree felony of accident involving serious bodily injury. See Tex. Transp.

Code Ann. § 550.021(c)(1)(B) (West Supp. 2015).         Marquez pleaded guilty

pursuant to a plea bargain, and in accordance with the plea bargain, the trial

court sentenced him to ten years’ confinement. The trial court’s certification of

      1
       See Tex. R. App. P. 47.4.
his right to appeal states that this “is a plea-bargain case, and the defendant has

NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On July 19, 2016, we notified Marquez that this appeal could be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before July 25, 2016, showing grounds for

continuing the appeal.2 See Tex. R. App. P. 25.2(d), 44.3. No response has

been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2016




      2
        That same day, we also notified Marquez that it appeared we lacked
jurisdiction over this appeal because his notice of appeal was not timely filed.
See Tex. R. App. P. 26.2(a). We also noted in the letter that Marquez’s motion
for shock probation was granted by the trial court after he filed his notice of
appeal and asked Marquez to notify this court if he wished to continue this
appeal and, if so, to specify the grounds for doing so. See Pippin v. State, 271
S.W.3d 861, 863–64 (Tex. App.—Amarillo 2008, no pet.) (dismissing for want of
jurisdiction appeal of order granting shock probation in state-jail felony case).


                                         2